DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-6 & 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura et al. (US 2006/0116607) (“Nakamura” hereinafter).
In regards to claim 1, Nakamura discloses a unit for collecting blood comprising: 
a handle 62 having a length to be gripped in a hand of a 5user; and 
a handling block connected to the handle 62, wherein the handling block includes: 
a body 81 disposed to have a second central axis offset from a first central axis of the handle 62;
a collection port 631 formed to pass through the body 81 in a vertical direction and configured to collect blood due to a capillary force (see at least par 0121-0124 & 0175-0177); and
[AltContent: textbox (contact portion)][AltContent: arrow][AltContent: arrow][AltContent: textbox (connection portion)][AltContent: arrow][AltContent: textbox (sub portion )][AltContent: textbox (main portion)][AltContent: arrow] 
    PNG
    media_image1.png
    549
    517
    media_image1.png
    Greyscale

10a discharge groove 722 formed concavely in the body 81 in communication with a lower portion of the collection port 631 capable of 15promoting discharging of blood absorbed into the collection port 631 to an absorption pad of a diagnostic device when the body 81 is placed on the absorption pad (see at least fig. 7 and par 0172-0180).  
In regards to claim 2, Nakamura discloses the unit for collecting blood of claim 1, wherein the 20body 81 includes: a connection portion to which the handle 62 is connected; and a contact portion located under the connection portion and having a gradually smaller cross-sectional area as being 25farther away from the connection portion (see at least fig. 7).  
In regards to claim 3, Nakamura discloses the unit for collecting blood of claim 1, 
wherein the handle 62 includes: 
a main portion extending along the first central axis;  5and 
a sub portion extending along a third central axis that is inclined with respect to the first central axis and intervening for connection between the main portion and the body 81 (see at least fig. 7).  
 	In regards to claim 5, Nakamura discloses the unit for collecting blood of claim 1, wherein the discharge groove 722 extends radially from the center of the collection port 631 (see at least par 0176).  
In regards to claim 206, Nakamura discloses a unit for collecting blood comprising: 
a handle 62 having a main portion extending along a main axis and formed to be gripped in a hand of a user and a sub portion extending from the main portion to be disposed along a sub axis that is inclined with respect to the main axis; and  
14a handling block connected to the sub portion and disposed along a block axis that is parallel to the main axis, wherein the handling block includes: 
a body 81 having a connection portion connected to the sub 5portion and a contact portion located under the connection portion; and 
a collection port 631 formed to pass through the body 81 in a vertical direction and configured to collect blood due to a capillary force (see at least par 0121-0124 & 0175-0177), 


    PNG
    media_image1.png
    549
    517
    media_image1.png
    Greyscale

10a width of a lower end of the contact portion being smaller than that of an upper end of the connection portion (see at least fig. 7 and par 0172-0180).  
In regards to claim 8, Nakamura discloses the unit for collecting blood of claim 6, wherein the body 81 further includes a discharge groove 722 formed concavely in 20the body 81 in communication with a lower portion of the collection port 631 capable of promoting discharging of blood absorbed into the collection port 631 to an absorption pad of a diagnostic device when the body 81 is placed on the absorption pad (see at least par 0176).  
In regards to claim 259, Nakamura discloses a unit for collecting blood comprising:  
15a handle 62 extending along a first central axis; and a handling block connected to the handle 62 and disposed to have a second central axis offset from the first central axis, wherein the handling block includes:  
5a body 81 having a connection portion connected to the handle 62 and a contact portion located under the connection portion; and 

    PNG
    media_image1.png
    549
    517
    media_image1.png
    Greyscale

a collection port 631 formed to pass through the body 81 in a direction from the contact portion to the connection portion 10and configured to collect blood due to a capillary force (see at least par 0121-0124 & 0175-0177), the collection port 631 including a section in which a cross section thereof is gradually smaller in the direction from the contact portion to the connection portion (see at least fig. 7).  
In regards to claim 1510, Nakamura discloses the unit for collecting blood of claim 9, wherein the contact portion has a tapered shape such that an outer diameter thereof is gradually reduced as being farther away from the connection portion (see at least fig. 7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 & 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (‘607) in view of Sarstedt (US 4,396,024).
In regards to claim 4, Nakamura discloses the unit for collecting blood of claim 1, that fails to explicitly teach a unit for collecting blood wherein the collection port is formed to have a gradually smaller cross- sectional area from a lower portion to an upper portion of the body. However, Sarstedt teaches that it is known to provide a unit for collecting blood wherein the collection port 3 is formed to have a gradually smaller cross- sectional area from a lower portion to an upper portion of the body 1 (see at least abstract, figs. 1-2 & 5; col. 1, lines 5-59; col. 4, lines 11-14; col. 5, lines 36-45). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the unit for collecting blood of Nakamura wherein the collection port is formed to have a gradually smaller cross- sectional area from a lower portion to an upper portion of the body as taught by Sarstedt since such a modification would amount to applying a known technique (i.e. as taught by Sarstedt) to a known device (i.e. as taught by Nakamura) ready for improvement to achieve a predictable result such as enabling the device to be able to accommodate a larger or increased volume of blood for a predetermined length that is not excessive, thereby facilitating manipulation (see at least col. 1, lines 55-59 of Sarstedt)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 7, Nakamura discloses the unit for collecting blood of claim 6, that fails to explicitly teach a unit for collecting blood wherein the collection port is formed to have a gradually smaller cross- 15sectional area from a lower portion to an upper portion of the body. However, Sarstedt teaches that it is known to provide a unit for collecting blood wherein the collection port 3 is formed to have a gradually smaller cross- 15sectional area from a lower portion to an upper portion of the body 1 (see at least abstract, figs. 1-2 & 5; col. 1, lines 5-59; col. 4, lines 11-14; col. 5, lines 36-45). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the unit for collecting blood of Nakamura wherein the collection port is formed to have a gradually smaller cross- 15sectional area from a lower portion to an upper portion of the body as taught by Sarstedt since such a modification would amount to applying a known technique (i.e. as taught by Sarstedt) to a known device (i.e. as taught by Nakamura) ready for improvement to achieve a predictable result such as enabling the device to be able to accommodate a larger or increased volume of blood for a predetermined length that is not excessive, thereby facilitating manipulation (see at least col. 1, lines 55-59 of Sarstedt)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2014/0236044 to Kelly et al. discloses a sampling assembly.
US 6,338,720 to Morikawa et al. discloses a collection device for collecting liquid sample.
US 2009/0209882 to Saunders discloses an integrated cap and sample applicator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655. The examiner can normally be reached Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RENE T TOWA/Primary Examiner, Art Unit 3791